Opinion by
Mb. Justice Fell,
The plaintiff sold and agreed to deliver to the defendant at his sawmill all of the merchantable timber on a tract of 800 acres of land, and he guaranteed that the total amount would be not less than 9,000,000 feet. The tract did not contain the amount of timber guaranteed, and the plaintiff was unable to deliver more than 5,610,518 feet. In an action to recover the balance of the contract price for the amount delivered, the defendant sought to defalk or set off damages alleged to have been sustained by him because of the failure of the plaintiff to deliver the full amount. At the trial the right of set-off was not denied, and the main subject of dispute was the rule for measuring the damages, if any, which the defendant had suffered by reason of nondelivery. The plaintiff’s contention was that the measure of damages was the difference between the contract price and the market price of the logs at the place of delivery at the time of the default, and that of the defendant was that he was entitled to the profits which he would have realized from the manufacture and sale of the lumber.
Undoubtedly the general rule is that contended for by the plaintiff. In an action for a breach of contract, the loss for which a recovery may be had must be the direct and proximate consequence of the breach, and so connected with the stipulation as to have been in the contemplation of the parties when the contract was made: Adams Express Co. v. Egbert, 36 Pa. 360; Billmeyer v. Wagner, 91 Pa. 92. In the opinion in the case last cited a clear and comprehensive statement of the rule is made by the present chief justice: “ Damages for which compensation may be justly claimed and allowed are such only as naturally and ordinarily flow from the breach of contract complained of. They should be such as may fairly be supposed to have entered into the contemplation of the parties when they made the contract, or such as might according to the ordinary course of things be expected to follow its violation.”
*312The measure of damages for the failure to deliver personal property sold is generally the difference between the contract price and the market price at the time of the breach: Fessler v. Love, 48 Pa. 407; McHose v. Fulmer, 73 Pa. 365; Arnold v. Blabon, 147 Pa. 372; Theiss v. Weiss, 166 Pa. 9. A different rule may be adopted where it appears from the terms of the contract or from the proof of circumstances that this measure would be inadequate or impossible of application.
There is nothing in the contract in this case from which it could be inferred that the parties contemplated a different rule; and if there was anything outside of the contract which would make the application of the general rule inequitable or impossible, it was not shown. Nor was there any evidence to justify a recovery under the general rule. The defendant did not attempt to prove that logs of the bind sold could not have been procured in place of those not delivered by the plaintiff, and he offered no evidence of the market value of timber at the place of delivery. There was then no reason presented to the court for the application of any rule other than the general one, and there was no evidence to justify a recovery under that.
The judgment is affirmed.